Exhibit 10.1

 



CONFIDENTIAL

 

EMPLOYMENT AGREEMENT

  

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 1st, 2018, is
entered into by and between Seven Stars Cloud Group, Inc. (the “Company “or the
“Group”), a Nevada corporation (the “Company”), and Mr. Federico Tovar, an
individual having the address as specified on the signature page hereto (the
“Employee”).

 

BACKGROUND

 

The Company wishes to secure the services of the Employee as Chief Financial
Officer upon the terms and conditions hereinafter set forth, and the Employee
wishes to render such services to the Company upon the terms and conditions
hereinafter set forth.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledge, the parties hereto, intending to be
legally bound, agree as follows:

 

1.             Employment by the Company. The Company agrees to employ the
Employee in the position of Chief Financial Officer and the Employee accepts
such employment and agrees to perform such duties. The Employee agrees to devote
a majority of his business time and energies to the business of the Company
and/or its Subsidiaries and/or Affiliates and to faithfully and diligently
perform his duties hereunder. The Employee will report to the Chief Executive
Officer (“CEO”).

 

2.             Term of Employment. The term of this Employment Agreement (the
“Term”) shall be for the initial period commencing on June 1st, 2018 (the
“Effective Date”) and ending on May 31st, 2019 And the probation period shall be
from June 1st 2018 to August 31st, 2018.

 

3.             Compensation. As full compensation for all services to be
rendered by the Employee to the Company and or its Subsidiaries and/or
Affiliates in all capacities during the Term, the Employee shall receive the
following compensation and benefits:

 

3.1           Salary. A monthly base salary of $16666.67 United States Dollars
(the “Base Salary”), payable not less frequently than monthly or at more
frequent intervals in accordance with the then customary payroll practices of
the Company. The Employee will be eligible for an increase in Base Salary, at
the sole discretion of the Chief Executive Officer (the “CEO”) from time to time
following the Employee’s performance evaluation.

 

3.2           Participation in Employee Benefit Plans; Other Benefits. The
Employee shall be permitted during the Term to participate in all employee
benefit plans, policies and practices now or hereafter maintained by or on
behalf of the Company commensurate with the Employee’s position with the
Company. Such benefit plans may include a group health insurance and dental
program, group life insurance, short and long term disability insurance. The
Employee shall receive paid vacation (10 days accrued pro rata on a per pay
period basis), paid sick leave (3 paid days per year) and unpaid leave, upon
request and when required by applicable laws or with the consent of CEO. During
the Term, the Company will maintain a group health program for its employees.

 



 

 

 

PERSONAL & CONFIDENTIAL

 

3.3           Expenses. The Company shall pay or reimburse the Employee for all
reasonable and necessary expenses actually incurred or paid by the Employee
during the Term in the performance of the Employee’s duties under this
Employment Agreement, upon submission and approval of expense statements,
vouchers or other supporting information in accordance with the then customary
practices of the Company.

 

3.4           Withholding of Taxes. The Company may withhold from any benefits
payable under this Employee Agreement all federal, state, city and other taxes
as shall be required pursuant to any law or governmental regulation or ruling.

 

4.             Termination.

 

4.1           Termination upon Death. If the Employee dies during the Term, this
Employment Agreement shall terminate as of the date of his death.

 

4.2           Termination upon Disability. If during the Term the Employee
becomes physically or mentally disabled, whether totally or partially, so that
the Employee is unable to perform his essential job functions hereunder for a
period aggregating 180 days during any twelve-month period, and is determined by
a physician acceptable to both the Company and the Employee that, by reason of
such physical or mental disability, the Employee shall be unable to perform the
essential job functions required of him hereunder for such period or periods,
the Company may, by written notice to the Employee, terminate this Employment
Agreement, in which event the Term shall terminate 10 days after the date upon
which the Company shall have given notice to the Employee of its intention to
terminate this Employment Agreement because of the disability.

 

4.3           Termination for Cause. The Company may at any time by written
notice to the Employee terminate this Employment Agreement immediately and,
except as provided in 5.2 hereof, the Employee shall have no right to receive
any compensation or benefit here-under on and after the date of such notice, in
the event that an event of “Cause” occurs. For the purposes of this Employment
Agreement “Cause” shall mean:

 

4.3.1       the Employee breaches any material term of this Employment Agreement
and fails to cure such breach (where capable of cure) within 14 days after the
receipt of notice from the Company of such breach, which notice shall state in
reasonable detail the facts and circumstances claimed to be a breach and of the
intent of the Company to terminate the Employee’s employment upon the failure of
the Employee to cure such breach; or

 

4.3.2       a good faith determination by the Board that the Employee has
committed an act of fraud, misappropriation, embezzlement, or theft or a breach
of fiduciary duty involving personal profit; or

 

4.3.3       the Employee is indicted for any criminal offense constituting a
felony or a crime involving moral turpitude.

 

4.4          Termination without Cause. The Company may terminate this
Employment Agreement at any time, without cause, upon 30 days’ written notice by
the Company to the Employee and the Employee shall have no right to receive any
compensation or benefit hereunder after such termination.

 

5.             [Deleted]

 



 - 2 - 

 

 

PERSONAL & CONFIDENTIAL

 

6.             Certain Covenants of the Employee.

 

6.1          Covenants Against Competition. The Employee acknowledges that his
work for the Company and its Subsidiaries and Affiliates, will bring him into
close contact with many confidential affairs not readily available to the public
and that the covenants contained in this Section 6 will not involve a
substantial hardship upon his future livelihood. In order to induce the Company
to enter into this Agreement, the Employee covenants and agrees that:

 

6.1.1     Non-Compete. During the Term and for a period of one year following
the Employee’s termination of employment with the Company for any reason (the
“Restricted Period”), the Employee shall not, in the People’s Republic of China
(including all Special Administrative Regions thereof) and the United States,
(i) in any manner whatsoever engage in any capacity with any business
competitive with the Company's Current Lines of Business for the Employee's own
benefit or for the benefit of any person or entity other than the Company or any
Subsidiary or Affiliate of the Company; or (ii) have any interest as owner, sole
proprietor, shareholder, partner, lender, director, officer, manager, employee,
consultant, agent or otherwise in any business competitive with the Company's
Current Lines of Business; provided, however, that the Employee may hold,
directly or indirectly, solely as an investment, not more than two percent (2%)
of the outstanding securities of any person or entity which are listed on any
national securities exchange or regularly traded in the over-the-counter market
notwithstanding the fact that such person or entity is engaged in a business
competitive with the Company's Current Lines of Business. In addition, during
the Restricted Period, the Employee shall not develop any property for use in
the Company's Current Lines of Business on behalf of any person or entity other
than the Company, its Subsidiaries and Affiliates.

 

6.1.2     Confidential Information. During the Term, and for a three year period
following the Employee’s termination of employment, the Employee shall not,
directly or indirectly, disclose to any person or entity who is not authorized
by the Company or any Subsidiary or Affiliate of the Company to receive such
information, or use or appropriate for his own benefit or for the benefit of any
person or entity other than the Company or any Subsidiary or Affiliate of the
Company, any documents or other papers relating to the Company's Current Lines
of Business or the customers of the Company or any Subsidiary or Affiliate of
the Company, including, without limitation, files, business relationships and
accounts, pricing policies, customer lists, computer software and hardware, or
any other materials relating to the Company's Current Lines of Business or the
customers of the Company or any Subsidiary or Affiliate of the Company or any
trade secrets or confidential information, including, without limitation, any
business or operational methods, drawings, sketches, designs or product
concepts, know-how, marketing plans or strategies, product development
techniques or plans, business acquisition plans, financial or other performance
data, personnel and other policies of the Company or any Subsidiary or Affiliate
of the Company, whether generated by the Employee or by any other person, except
as required in the course of performing his duties hereunder or with the express
written consent of the Company; provided, however, that the confidential
information shall not include any information readily ascertainable from public
or published information, or trade sources (other than as a direct or indirect
result of unauthorized disclosure by the Employee).

 

6.1.3     Employees of and Consultants to the Company. During the Term and for
the Restricted Period, the Employee shall not, directly or indirectly (other
than in furtherance of the business of the Company), initiate communications
with, solicit, persuade or attempt to persuade, entice, induce or encourage any
individual who is then or who has been within the preceding 12-month period, an
employee of or consultant to the Company or any of its Subsidiaries or
Affiliates to terminate employment with, or a consulting relationship with, the
Company or such Subsidiary or Affiliate, as the case may be, or to become
employed by or enter into a contract or other agreement with any other person,
and the Employee shall not approach any such employee or consultant for any such
purpose or authorize or knowingly approve the taking of any such actions by any
other person.

 



 - 3 - 

 

 

PERSONAL & CONFIDENTIAL

 

6.1.4     Solicitation of Customers. During the Term and for the Restricted
Period, the Employee shall not, directly or indirectly, initiate communications
with, solicit, persuade, entice, induce, encourage (or assist in connection with
any of the foregoing) any person who is then or has been within the preceding
12-month period a customer or account of the Company or its Subsidiaries or
Affiliates, or any actual customer leads whose identity the Employee learned
during the course of his employment with the Company, to terminate or to
adversely alter its contractual or other relationship with the Company or its
Subsidiaries or Affiliates.

 

6.1.5     Business Opportunities. During the Term the Employee shall promptly
disclose to the Company any business idea or opportunity which falls within the
meaning of the Company's Current Lines of Business, which business idea or
opportunity shall become the sole property of the Company.

 

6.1.6     Intellectual Property. The Employee agrees that all Intellectual
Property (as defined below) made or conceived by the Employee, either solely or
jointly with others, during the Employee’s employment with the Company whether
or not such Intellectual Property is made or conceived during the hours of the
Employee’s employment or with the use of the Company’s facilities, materials, or
personnel, will be the property of the Company or its nominees. “Intellectual
Property” means discoveries, concepts, and ideas, whether patentable or not,
including apparatus, processes, methods techniques, and formulae, as well as
improvements thereof or know-how related thereto, any “works made for hire” or
other copyrighted or copyrightable material, and any notes, drawings, memoranda,
correspondence, documents, records, notebooks, flow charts, computer programs
and source and object codes, related or relating to any present or prospective
activities of the Company or its affiliates. The Employee will, without royalty
or any other additional consideration: (i) inform the Company promptly and fully
in writing of such Intellectual Property; (ii) assign to the Company all the
Employee’s right, title, and interest in and to such Intellectual Property;
(iii) assist the Company or its nominees to obtain, maintain and enforce the
Company’s rights with respect to such Intellectual Property; and (iv) execute,
acknowledge, and deliver to the Company such written documents and instruments,
and do such other acts, as may be necessary in the opinion of the Company to
obtain, maintain or enforce the Company’s rights with respect to such
Intellectual Property. Notwithstanding the foregoing, Intellectual Property made
or conceived by the Employee during the Employee’s employment that is made,
developed or conceived solely on non-Company time without use of any of the
Company’s facilities, materials, or personnel, and which does not relate to the
business of the Company or the reasonably anticipated business of the Company
shall not be required to be assigned to the Company pursuant to this section
6.1.

 

6.2           Rights and Remedies Upon Breach. If the Employee breaches, or
threatens to commit a breach of, any of the provisions of Section 6.1 hereof
(collectively, the “Restrictive Covenants”), the Company and its Subsidiaries
and Affiliates shall have the right and remedy to seek from any court of
competent jurisdiction specific performance of the Restrictive Covenants or
injunctive relief against any act which would violate any of the Restrictive
Covenants, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to the Company and its Subsidiaries and
Affiliates and that money damages will not provide an adequate remedy to the
Company and its Subsidiaries and Affiliates. To the extent permitted by
applicable law, each of the Company and the Employee waives any requirement for
the posting of a bond or other security.

 



 - 4 - 

 

 

PERSONAL & CONFIDENTIAL

 

6.3           Severability of Covenants. If any of the Restrictive Covenants, or
any part thereof, is held by a court of competent jurisdiction or any foreign,
federal, state, county or local government or other governmental, regulatory or
administrative agency or authority to be invalid, void, unenforceable or against
public policy for any reason, the remainder of the Restrictive Covenants shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated, and such court, government, agency or authority shall be empowered
to substitute, to the extent enforceable, provisions similar thereto or other
provisions so as to provide to the Company and its Subsidiaries and Affiliates,
to the fullest extent permitted by applicable law, the benefits intended by such
provisions.

 

7.             Other Provisions.

 

7.1           Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telecopied, telegraphed or telexed, or sent by certified, registered or express
mail, postage prepaid, to the parties at the addresses of the respective parties
as specified on the signature pages hereto or at such other addresses as shall
be specified by the parties by like notice, and shall be deemed given when so
delivered personally, telecopied, telegraphed or telexed, if delivered during
regular business hours (or the next business day, if after regular business
hours) or if mailed, three days after the date of mailing, as follows.

 

7.2           Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior contracts and other agreements, written or oral, with respect thereto.

 

7.3           Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

 

7.4           Governing Law, Consent to Jurisdiction, etc. This Agreement will
be interpreted in accordance with the law of Hong Kong Special Administrative
Region. Any disputes hereunder will be submitted to the Hong Kong International
Arbitration Center (“HKIAC”) for arbitration. The arbitration shall be conducted
in English and the arbitration awards will be binding and final on the Parties.

 

7.5           [Deleted]

 

7.6           Binding Effect; Benefit. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and any successors and assigns
permitted or required by Section 8.7 hereof. Nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or such successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 



 - 5 - 

 

 

PERSONAL & CONFIDENTIAL

 

7.7           Assignment. This Agreement, and the Employee's rights and
obligations hereunder, may not be assigned by the Employee. The Company may
assign this Agreement and its rights, together with its obligations, hereunder
without the Employee’s prior written consent, to any of its affiliates or
designees.

 

7.8           Further Assurances. The Employee will executive and deliver all
instruments and other documents which the Company reasonably determines to be
necessary or appropriate to carry out the terms of this Agreement.

 

7.9           [Deleted]

 

7.10         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

7.11         Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

[Signature page follows]

 

 

 

 

 - 6 - 

 

 

PERSONAL & CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 







  COMPANY:       Seven Stars Cloud Group, Inc.           By:
                                                                                     
  Name: Bruno Wu   Title: Chief Executive Officer

 







 

 

EMPLOYEE:

         

Federico Tovar

 

 

Address:

       

 

  

 



 - 7 - 

